Exhibit 10.33
SATELLITE SERVICE AGREEMENT FOR QUETZSAT-1
     THIS AGREEMENT between EchoStar 77 Corporation (“EchoStar 77”), on the one
hand, and DISH Network L.L.C. (“Customer”) *** on the other hand, is made
effective as of 24 November 2008 (the “Effective Date”). Defined terms used in
this Agreement have the meanings specified herein.
ARTICLE 1. SERVICE PROVIDED
1.A. Scope. QuetzSat is the licensee of the BSS frequencies at the 77° W.L.
orbital location (the “Orbital Location”). SES-LA and its Affiliates intend to
construct and launch a BSS communications satellite designated as the
“QuetzSat-1 Satellite” and QuetzSat intends to operate the QuetzSat-1 Satellite
in the Orbital Location. EchoStar 77 has entered into the SES-LA Agreement under
which SES-LA has agreed to provide certain satellite services to EchoStar 77. In
accordance with and subject to the terms and conditions of this Agreement,
EchoStar 77 has agreed to provide certain satellite services to Customer and, as
stated in Subsection 2.G(8), reserve certain of the capacity of the QuetzSat-1
Satellite in observance of QuetzSat’s obligations set forth in the Concession.
In accordance with and subject to the terms and conditions of this Agreement,
EchoStar 77 shall provide to Customer, Customer shall pay the applicable MRC
for, and Customer shall be entitled to utilize solely for the Intended Purpose,
the Service.
     The Service shall be provided in accordance with and subject to the terms
and conditions set forth in this agreement, including Attachments A — G (as
listed below), which are hereby incorporated by reference in their entirety
(collectively, the “Agreement”). In the event of any conflict or inconsistency
between the terms and conditions set forth in the body of this Agreement and the
terms and conditions set forth in any Attachment hereto, then the terms and
conditions set forth in the body of this Agreement shall control.
Attachment A — ***
Attachment B — [Reserved]
Attachment C — ***
Attachment D — [Reserved]
Attachment E — ***
Attachment F — Concession
Attachment G — ***
1.B. Terms Related to Construction Contract, Launch Service Agreement, and
Insurance.
     1.B(1) ***
     1.B(2) EchoStar 77 shall cause SES-LA to (a) enter into a contract (the
“Construction Contract”) with Vendor for the construction of the QuetzSat-1
Satellite, (b) enter into a Launch Service Agreement for the launch of the
QuetzSat-1 Satellite, and (c) negotiate insurance contracts with insurers for
the launch and for the first year (or such period as is then commercially
available) of in-orbit operation for the QuetzSat-1 Satellite.
     1.B(3) Pursuant to Subsection 1.B(3) of the SES-LA Agreement, SES-LA,
EchoStar 77, Customer and EchoStar Corporation shall collaborate in good faith
toward reaching agreements on the Technical Performance Specifications and other
requirements for, and toward the successful construction,
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 



--------------------------------------------------------------------------------



 



insurance and launch of, the QuetzSat-1 Satellite, *** The *** of the QuetzSat-1
Satellite are described in Attachment E. Upon reaching agreement on the
Technical Performance Specifications for the QuetzSat-1 Satellite in accordance
with Subsection 1.B(3) of this Agreement and Subsection 1.B(3) of the SES-LA
Agreement, pursuant to Subsection 1.B(3) of the SES-LA Agreement, SES-LA,
EchoStar 77 and Customer shall mutually agree upon the necessary modifications,
if any, to Attachment B *** to reflect the terms of such Technical Performance
Specifications.
     Subject to the parties’ respective rights and obligations set forth in the
immediately preceding paragraph, the parties shall use commercially reasonable
efforts (and EchoStar 77 shall cause SES-LA to use commercially reasonable
efforts) to cause the execution of the Construction Contract as soon as
reasonably practicable and complete the Technical Performance Specifications as
soon as reasonably practicable, in each case in accordance with the steps
outlined in this paragraph and the immediately following paragraph. Upon
completion, *** attached hereto as Attachment A, and shall be deemed to be
incorporated herein by reference in their entirety. ***
     1.B(4) ***
     1.B(5) Subject to any applicable ITAR and EAR restrictions and Vendor’s
standard security procedure requirements, pursuant to Subsection 1.B(5) of the
SES-LA Agreement Customer shall be permitted to participate in and be present at
***. Participation by Customer as contemplated herein shall include attendance
by Customer employees and U.S. citizen representatives at such events and
meetings, consultation with Customer on engineering decisions that affect the
Satellite’s performance (including the ability to meet the applicable Technical
Performance Specifications) that affect the DISH Payload, and the review of
relevant reports and test results. When available, EchoStar 77 shall cause
SES-LA to distribute un-redacted versions of all design review documents to
Customer. EchoStar 77 shall cause SES-LA to instruct Vendor to make available to
Customer and Customer’s U.S. citizen representatives access to un-redacted
versions of all technical documents under the Construction Contract, including
without limitation the spacecraft performance specification. With reasonable
prior notice, pursuant to Subsection 1.B(5) of the SES-LA Agreement, Customer
shall be permitted, *** to view program hardware in progress in accordance with
Vendor’s access policies and procedures. Subject to any confidentiality
restrictions set forth in the Construction Contract, pursuant to Subsection
1.B(5) of the SES-LA Agreement, Customer and Customer’s U.S. citizen
representatives shall be provided access, *** to all work, *** provided that
such access does not unreasonably interfere with such work or any other work.
Pursuant to Subsection 1.B(5) of the SES-LA Agreement, Customer and Customer’s
U.S. citizen representatives shall be provided access, while accompanied by
SES-LA (or its designee), to work being performed pursuant to the Construction
Contract in Vendor’s subcontractors’ facilities to the extent Vendor obtains
such access, subject to the right of Vendor and SES-LA (or its designee) to
accompany Customer and Customer’s U.S. citizen representatives on any such visit
and subject further to the execution by Customer and Customer’s U.S. citizen
representatives of non-disclosure or similar agreements as may be required by
said subcontractors. ***
     1.B(6) In the event that Customer requests a modification of the DISH
Payload, then EchoStar 77 shall cause SES-LA to negotiate in good faith with
Vendor and in accordance with SES-LA’s obligations under Subsection 3.A(10) of
the SES-LA Agreement to implement such modification***. Customer further
acknowledges that any permitted modification of the DISH Payload would be
subject to the change procedures set forth in the Construction Contract and the
Launch Service Agreement *** Customer further acknowledges that any such
modification may also require (x) additional approvals or authorizations from
SCT, COFETEL and/or other Mexican Governmental Entities and/or the ITU, which
EchoStar 77 shall use commercially reasonable efforts to cause SES-LA to obtain
***, and/or (y) additional approvals or authorizations from the FCC and/or other
United States Governmental Entities, which Customer shall use its commercially
reasonable efforts to obtain. EchoStar 77 shall use
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

2



--------------------------------------------------------------------------------



 



commercially reasonable efforts to support (i) the efforts of SES-LA to obtain
such additional approvals or authorizations from SCT, COFETEL and/or other
Mexican Governmental Entities and/or the ITU, and (ii) the efforts of Customer
to obtain such additional approvals or authorizations from the FCC and/or other
United States Governmental Entities. EchoStar 77 shall use commercially
reasonable efforts to cause SES-LA to support and to cause SES-LA to cause the
then-current Mexican citizen shareholders in QuetzSat to support Customer’s
efforts pursuant to clause (ii). Upon the request of EchoStar 77, Customer
agrees to provide reasonable support, as soon as reasonably practicable, to
assist SES-LA and/or EchoStar 77 in such regulatory process. ***
     1.B(7) EchoStar 77 agrees to keep Customer promptly apprised of all
material third party discussions related to the Launch Service Agreement. ***
Subject to any applicable ITAR and EAR restrictions, pursuant to Subsection
1.B(7) of the SES-LA Agreement, Customer and Customer’s U.S. citizen
representatives shall be permitted to participate in reviews of each of LSA
Vendor’s milestone events with respect to launch of the Satellite. Customer and
Customer’s guests may at Customer’s expense attend the launch of the Satellite.
     1.B(8) EchoStar 77 agrees to keep Customer promptly apprised of all
material third party discussions related to insurance. Pursuant to Subsection
1.B(8) of the SES-LA Agreement, EchoStar 77 shall cause SES-LA to collaborate
with and include Customer in all significant decisions related to insurance,
including without limitation the placement of insurance, ***. EchoStar 77 shall
cause SES-LA to use commercially reasonable efforts to include terms in the
insurance policies that would include a return of all premiums (or as much of
such premiums as possible) in the event of a cancellation of the policies.
***
     1.B(11) Customer acknowledges and agrees that it is SES-LA’s intention to
procure commercial launch and in-orbit insurance covering the Net Book Value of
the Satellite *** based on an allocation of such Net Book Value to the various
payloads on the Satellite, as determined by mutual agreement of EchoStar 77,
SES-LA, Customer and EchoStar Corporation subsequent to execution of the
Construction Contract (and subject to later modification by mutual agreement of
EchoStar 77, SES-LA, Customer and EchoStar Corporation). ***
     1.B(12) EchoStar 77 shall cause SES-LA to use commercially reasonable
efforts to obtain specific payload-level insurance coverage (i.e., in the
initial launch coverage and the subsequent in-orbit coverages), consistent with
the allocation of Net Book Value determined under Subsection 1.B(11). During
such periods of the Service Term in which such payload-level coverage exists,
the terms and conditions of this Agreement shall be equitably adjusted as
necessary to reflect the existence of such coverage.
1.C. Service Term. The term for Service (the “Service Term”) on any Satellite
*** shall commence on the In-Service Date for that Satellite, and, except as
otherwise provided herein, shall expire on the earlier of ***
1.D. Notices. All notices regarding technical or operational matters requiring
immediate attention shall be given by telephone to the telephone numbers set
forth below and shall be followed by written notification in accordance with the
procedure set forth below. Any other notice required or permitted to be given
hereunder shall be in writing and shall be sent by facsimile transmission or by
overnight courier service, charges prepaid, to the party to be notified,
addressed to such party at the address set forth below, or sent by facsimile to
the fax number set forth below, or such other address or fax number as such
party may have substituted by written notice to the other party. The sending of
such notice with confirmation of receipt thereof (in the case of facsimile
transmission) or receipt of such notice (in the case of delivery by overnight
courier service) shall constitute the giving thereof.
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

3



--------------------------------------------------------------------------------



 



     If to be given to EchoStar 77:

      Attn: ***         cc: ***

     If to be given to Customer:

      Attn: ***

     24-Hour Emergency Telephone # for Technical/Operational Issues:

      EchoStar 77 Tel #: ***         Customer Tel #: To be provided by Customer,
as such number may be changed by Customer from time to time upon written notice
to EchoStar 77.

1.E. ***
ARTICLE 2. PAYMENTS AND OTHER CONSIDERATIONS/ FUTURE SATELLITES
2.A. [Reserved]
2.B. Monthly Recurring Charges.

    ***       2.B(2) [Reserved]       ***

     2.B(5) At an appropriate time, and from time to time in the event that,
after receipt of Unanimous Instructions pursuant to Subsection 2.G(10), EchoStar
77 exercises its right in Subsection 2.G(10) of the SES-LA Agreement to locate
the Satellite at an Alternate Orbital Location and as otherwise necessary,
pursuant to Subsection 2.B(5) of the SES-LA Agreement, SES-LA, EchoStar
Corporation, EchoStar 77 and Customer shall collaborate in good faith as to the
methods by which TT&C will be provided for the QuetzSat-1 Satellite, provided
that *** such methods must meet the minimum requirements of the Concession when
the Satellite is located at the Orbital Location. With respect to periods when
the QuetzSat-1 Satellite is located at the Orbital Location, such collaboration
shall include without limitation the following topics: (x) location of TT&C
facilities in Mexico in accordance with the terms and conditions of the
Concession, and whether to build a facility or contract for services from a
third party; and (y) tax considerations, including with respect to permanent
establishments. EchoStar 77 agrees to keep Customer promptly apprised of all
material third party discussions related to TT&C for the QuetzSat-1 Satellite.
Pursuant to Subsection 2.B(5) of the SES-LA Agreement, EchoStar 77 shall cause
SES-LA to collaborate with and include Customer in all significant decisions
related to TT&C for the QuetzSat-1 Satellite, including without limitation the
purchase of TT&C equipment and other terrestrial facilities necessary to perform
TT&C services ***.
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

4



--------------------------------------------------------------------------------



 



2.C. Monthly Recurring Charges Adjustments/Refunds. *** In the event of a
Satellite Failure for any reason whatsoever, Customer’s obligation to pay the
MRCs due for the period after the Satellite Failure shall automatically
terminate as of the date of the Satellite Failure, ***. EchoStar 77 shall refund
to Customer any MRCs paid for periods subsequent to the date of a Satellite
Failure, including the period between and including the date of the Satellite
Failure and the date upon which it is determined that a Satellite Failure has
occurred.
2.D. MRC Calculation and Audit Rights. ***
2.F. Taxes and Other Charges. *** EchoStar 77 represents that, as of the date
hereof, it has no actual knowledge of any Taxes (1) which would be or are
proposed to be levied on EchoStar 77, SES-LA or any of their Affiliates by any
Governmental Entities, (2) which would apply or are proposed to apply to the
Service at the Orbital Location or the facilities used to provide the Service at
the Orbital Location to Customer, or (3) *** The parties shall use their
respective commercially reasonable efforts to support each other in (a) the
optimization of tax-related strategies, and (b) actions against the
establishment of new Taxes that would be payable or reimbursable by Customer
pursuant to this Section 2.F ***.
2.G. Terms Applicable to the QuetzSat-1 Satellite.
     2.G(1) SES-LA Authorizations. *** EchoStar 77 shall use commercially
reasonable efforts to cause SES-LA to maintain the Concession and to pursue,
secure, as soon as reasonably practicable, and maintain all other Authorizations
necessary for the Service Term from SCT, COFETEL, all other Mexican Governmental
Entities and the ITU to (a) locate the QuetzSat-1 Satellite at the Orbital
Location, and (b) permit (i) TT&C functions for the Satellite at the Orbital
Location to be uplinked from an earth station in Mexico, (ii) Customer to uplink
video, data and audio services from the United States to, and downlink video,
data and audio services into the United States, Mexico and Central America from,
the DISH Payload using the 77º W.L. Frequencies utilized by the DISH Payload at
the Orbital Location, and (iii) Customer to use the DISH Payload at the Orbital
Location consistent with the Technical Performance Specifications and for the
Intended Purpose, with the exception of the separate concession that is required
to provide direct-to-home service into Mexico from the QuetzSat-1 Satellite and
any additional authorizations specifically relating thereto (collectively, the
“77° W.L. License”). (The parties acknowledge and agree that *** (y) the
reference in the foregoing clause (iii) to the Intended Purpose is not intended
and shall not be construed to foreclose Customer from use of the DISH Payload
for other authorized purposes.) EchoStar 77 agrees to use commercially
reasonable efforts to cause SES-LA to respond promptly to requests for further
information from SCT, COFETEL, other Mexican Governmental Entities and the ITU.
*** EchoStar 77 agrees to consult regularly with Customer during the regulatory
process for the 77° W.L. License, and shall advise Customer on a timely basis of
all material developments concerning such process. Pursuant to Subsection 2.G(1)
of the SES-LA Agreement, if any filing or submission made by SES-LA during the
regulatory process for the 77° W.L. License mentions Customer or any of the
terms or conditions set forth in this Agreement, then EchoStar 77 shall cause
SES-LA to obtain the prior approval of Customer before filing or submitting
material to any Governmental Entities, such approval not to be unreasonably
withheld or delayed. Upon the request of EchoStar 77, Customer agrees to provide
reasonable support, as soon as reasonably practicable, to assist SES-LA and/or
EchoStar 77 in the regulatory process for the 77° W.L. License. ***
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

5



--------------------------------------------------------------------------------



 



     2.G(2) Customer Authorizations. Customer agrees to use commercially
reasonable efforts at its expense to pursue, secure, as soon as reasonably
practicable, and maintain all Authorizations necessary for the Service Term from
United States Governmental Entities (including without limitation the FCC and
Department of State) to permit (i) Customer to uplink video, data and audio
services from the United States to, and downlink video, data and audio services
into the United States, Mexico and Central America from, the DISH Payload using
the 77º W.L. Frequencies utilized by the DISH Payload at the Orbital Location,
and (ii) Customer to use the DISH Payload at the Orbital Location consistent
with the Technical Performance Specifications and for the Intended Purpose
(collectively, the “FCC Approvals”). (The parties acknowledge and agree that the
reference in the foregoing clause (ii) to the Intended Purpose is not intended
and shall not be construed to foreclose Customer from use of the DISH Payload
for other authorized purposes.) *** In connection with the foregoing and in
consultation with EchoStar 77 and SES-LA, Customer agrees to file all documents
and take all actions reasonably necessary to obtain the FCC Approvals as soon as
reasonably practicable. Customer agrees to use commercially reasonable efforts
to respond promptly to requests for further information from United States
Governmental Entities (including without limitation the FCC and Department of
State). Customer agrees to consult regularly with EchoStar 77 and SES-LA during
the regulatory process for the FCC Approvals, and shall advise EchoStar 77 and
SES-LA on a timely basis of all material developments concerning such process.
Customer agrees that if any filing or submission made by Customer during the
regulatory process for the FCC Approvals mentions EchoStar 77, SES-LA or any of
the terms or conditions set forth in this Agreement, then Customer shall obtain
the prior approval of EchoStar 77 (and EchoStar 77 shall use commercially
reasonable efforts to obtain the approval of SES-LA to the extent that such
approval is required under the SES-LA Agreement) before filing or submitting
material to any Governmental Entities, such approval not to be unreasonably
withheld or delayed, provided that it shall be reasonable for EchoStar 77 to
withhold its approval in the event that EchoStar 77 is unable to obtain SES-LA’s
approval despite the use of commercially reasonable efforts to do so. Upon the
request of Customer, EchoStar 77 agrees to provide (and EchoStar 77 shall use
commercially reasonable efforts to cause SES-LA to provide) reasonable support,
as soon as reasonably practicable, to assist Customer in the regulatory process
for the FCC Approvals, and EchoStar 77 shall use commercially reasonable efforts
to cause SES-LA to cause the then-current Mexican citizen shareholders in
QuetzSat to provide such reasonable support. ***
     2.G(3) Concession. Customer and EchoStar 77 acknowledge the terms and
conditions for the concession to occupy the Orbital Location, develop its
corresponding BSS frequencies, and broadcast and receive signals established and
issued by SCT to QuetzSat on 2 February 2005 (the “Concession”)(a copy of which
is appended to this Agreement as Attachment F).
     2.G(4)       Coordination.
          2.G(4)(a) ***
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

6



--------------------------------------------------------------------------------



 



          2.G(4)(b)       ***
          2.G(4)(c)       ***
     2.G(5) [Reserved]
     2.G(6) ***
     2.G(7) [Reserved]
     2.G(8) Capacity Obligation. The parties acknowledge QuetzSat’s obligation
(the “Capacity Obligation”) ***
     2.G(9) ***
     2.G(10) ***
     2.G(11) ***
     2.G(12) ***
***
ARTICLE 3. REPRESENTATIONS, WARRANTIES AND COVENANTS
3.A. EchoStar 77’s Representations, Warranties and Covenants. EchoStar 77 hereby
represents, warrants and covenants to Customer as follows:
     3.A(1) It is a corporation duly organized, validly existing and in good
standing under the laws of Delaware. It is duly licensed or qualified to do
business as a foreign entity in all jurisdictions where the failure to be so
qualified would materially adversely affect its ability to perform its
obligations hereunder. It has all requisite power and authority to own its
properties and carry on its business as now conducted.
     3.A(2) Subject to the Board of Directors approval contemplated by
Section 10.R, the execution, delivery and performance (as provided herein) by
EchoStar 77 of this Agreement has been duly authorized by all requisite
corporate action of EchoStar 77 (including without limitation any necessary
action of its directors and shareholders) and shall not violate any applicable
provisions of law or any order of any court or any agency of government and
shall not conflict with or result in a breach under (a) its Articles of
Incorporation or By-Laws, or (b) any material agreement to which EchoStar 77 is
a party or by which it is bound. This Agreement is a legal, valid and binding
obligation of EchoStar 77, enforceable in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally.
     3.A(3) EchoStar 77 has not retained or authorized anyone to represent it as
a broker or finder in connection with this Agreement.
     3.A(4) ***
     3.A(5) [Reserved]
     3.A(6) EchoStar 77 shall not (and EchoStar 77 shall ensure that SES-LA and
its Affiliates and EchoStar Corporation and its Affiliates shall not) shall
place another satellite in service that would cause
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

7



--------------------------------------------------------------------------------



 



interference with the 77º W.L. Frequencies being utilized by the DISH Payload.
     3.A(7) ***
     3.A(8) ***
     3.A(9) [Reserved]
     3.A(10) [Reserved]
     3.A(11) ***
     3.A(12) ***
     3.A(13) ***
     3.A(14) ***
     3.A(15) [Reserved]
     3.A(16) [Reserved]
     3.A(17) [Reserved]
     3.A(18) [Reserved]
     3.A(19) ***
     3.A(20) ***
3.B. Customer’s Representations, Warranties and Covenants. Customer hereby
represents, warrants and covenants to EchoStar 77 as follows:
     3.B(1) It is a limited liability company duly organized, validly existing
and in good standing under the laws of Colorado. It is duly licensed or
qualified to do business as a foreign entity in all jurisdictions where the
failure to be so qualified would materially adversely affect its ability to
perform its obligations hereunder. It has all requisite power and authority to
own its properties and carry on its business as now conducted.
     3.B(2) Subject to the approval of its sole member contemplated by
Section 10.R, the execution, delivery and performance (as provided herein) by
Customer of this Agreement has been duly authorized by all requisite corporate
action of Customer (including without limitation any necessary action of its
directors, members and shareholders) and shall not violate any applicable
provisions of law or any order of any court or agency of government and shall
not conflict with or result in a breach under (a) its organizational documents
or by-laws, or (b) any material agreement to which Customer is a party or by
which it is bound. This Agreement is a legal, valid and binding obligation of
Customer, enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally.
     3.B(3) Customer has not employed or authorized anyone to represent it as a
broker or finder in connection with this Agreement.
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

8



--------------------------------------------------------------------------------



 



     3.B(4) ***
     3.B(5) Customer shall properly illuminate and shall use commercially
reasonable efforts to cause third parties that Customer authorizes to use the
Service to properly illuminate the Transponders.
     3.B(6) [Reserved]
     3.B(7) ***
     3.B(8) [Reserved]
     3.B(9) [Reserved]
     3.B(10) [Reserved]
     3.B(11) [Reserved]
     3.B(12)***
***
ARTICLE 4. SERVICE RESPONSIBILITIES
     4.A. Laws and Regulations Governing Service. Construction, launch, location
and operation of the Satellite and Customer’s and EchoStar 77’s performance of
all obligations pursuant to this Agreement, are subject to all applicable laws
and regulations of Mexico, the United States and other relevant jurisdictions,
including without limitation ITAR and EAR, the Ley Federal de Telecomunicaciones
(Mexico), as amended, the Communications Act, all applicable policies,
decisions, orders, rules and regulations of SCT, COFETEL, COFECO and the FCC,
and coordination agreements with other operators and administrations, provided
that it is understood that location and operation of the Satellite at the
Orbital Location shall be subject to the licensing jurisdiction of Mexico and
that the United States shall not have responsibility for the Satellite during
its location and operation at the Orbital Location. Unless otherwise specified
in this Agreement *** this Section 4.A shall take precedence over any terms and
conditions of this Agreement that could otherwise result in an action contrary
to applicable laws and regulations.
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

9



--------------------------------------------------------------------------------



 



4.B. Use Conditions.
     4.B(1) Customer shall use the Service in accordance with (a) all applicable
laws and regulations *** and (b) the conditions of use to be contained in the
Commercial Operations Systems User’s Guide as agreed to by SES-LA, EchoStar 77
and Customer pursuant to Subsection 4.B(1) of the SES-LA Agreement with respect
to the DISH Payload (the “User’s Guide”). *** Customer shall not use the Service
for any unlawful purpose, including violation of laws governing the content of
material transmitted using the Service. *** EchoStar 77 shall also cause SES-LA
to provide continuous monitoring of the Satellite in accordance with generally
accepted industry standards.
     4.B(2) ***
ARTICLE 5. OPERATIONAL MATTERS
5.A. Service Access. Customer is responsible for providing, operating and
maintaining the equipment necessary to access the Satellite and Service. When
signals are being transmitted from an earth station provided by Customer,
Customer shall be responsible for proper illumination of the Transponders.
Should improper illumination be detected by SES-LA, Customer shall be notified
and shall take corrective action promptly. *** Customer at its expense shall
provide EchoStar 77 with any descrambling or decoding devices that may be
required for signal monitoring. At a mutually agreed time, and prior to Customer
transmitting from its earth station(s), Customer shall demonstrate to SES-LA’s
designated Technical Operations Center that its earth station(s) comply with the
satellite access specifications contained in the User’s Guide.
***
5.C. Certain Other Operational Matters.
     5.C(1) Pursuant to Subsection 5.C(1) of the SES-LA Agreement, EchoStar 77
and Customer shall participate in monthly meetings with SES-LA to discuss the
status of and developments in the construction, launch and insurance of the
Satellite. In such meetings, EchoStar 77 shall provide updates on, among other
things, the decisions made in the “Trouble Review Board” and “Test Review Board”
meetings. Without limitation of Subsection 1.B(5), Customer shall be provided
with copies of or, at SES-LA’s election, access to full manufacturing test data
(i.e., “box level”) of components of special importance to the payload
performance.
     5.C(2) Without limitation of Subsection 1.B(5), pursuant to Subsection
5.C(2) of the SES-LA Agreement, Customer shall have the right to witness (with a
reasonable number of attendees) in-orbit testing of the Satellite from the
SES-LA station at which the tests are controlled, and to receive the complete
IOT test data results.
     5.C(3) Pursuant to Subsection 5.C(3) of the SES-LA Agreement, EchoStar 77
shall cause SES-LA to provide to Customer monthly health reports on the
Satellite in a form to be agreed by SES-LA,
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

10



--------------------------------------------------------------------------------



 



EchoStar 77 and Customer consistent with industry practice (except for
redactions of information related to the payload(s) on which Customer is not
taking Service).
     5.C(4) Pursuant to Subsection 5.C(4) of the SES-LA Agreement, prior to the
In-Service Date of the Satellite, the parties shall document a procedure to
govern the methods by which the network operation center of Customer (or its
permitted designee) shall instruct SES-LA’s network operation center as to
changes in its payload configurations, including transmission parameters ***
     5.C(5) In the event that EchoStar 77 receives conflicting directions from
Customer or a Customer Affiliate as to payload-related matters, EchoStar 77
shall follow Customer’s directions. ***
***
ARTICLE 8. CONFIDENTIALITY AND NONDISCLOSURE
8.A. Certain Information Regarding Service. Except for disclosures to SES-LA or
EchoStar Corporation or required by a court or governmental agency or to
assignees permitted under Section 10.I, each party hereby agrees not to disclose
to third parties (without the prior written consent of the other party) the
material terms and conditions of this Agreement, the SES-LA Agreement or the
EchoStar Corporation SSA (including but not limited to the prices, payment
terms, schedules, protection arrangements, and restoration provisions thereof),
and all information provided to Customer and EchoStar 77 related to the design
and performance characteristics of the Satellite, and any subsystems or
components thereof, including the Transponders. ***
8.B. Proprietary Information.
     8.B(1) To the extent that either party discloses to the other any other
information which it considers proprietary or is proprietary information of a
third party, in written or tangible form, said party shall identify such
information as proprietary when disclosing it to the other party by marking it
clearly and conspicuously as proprietary information. Any proprietary disclosure
to either party, if made orally, shall
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

11



--------------------------------------------------------------------------------



 



be identified as proprietary information at the time of disclosure, if the
disclosing party wishes to keep such information proprietary under this
Agreement. Any such information disclosed under this Agreement shall be used by
the recipient thereof only in its performance under this Agreement.
     8.B(2) Neither party shall be liable for the inadvertent or accidental
disclosure of such information marked as proprietary, if such disclosure occurs
despite the exercising of the same degree of care as the receiving party
normally takes to preserve and safeguard its own proprietary information (but
not less than reasonable care) or if such information (a) is or becomes lawfully
available to the public from a source other than the receiving party before or
during the period of this Agreement, (b) is released in writing by the
disclosing party without restrictions, (c) is lawfully obtained by the receiving
party from a third party or parties without obligation of confidentiality,
(d) is lawfully known by the receiving party prior to such disclosure and is not
subject to any confidentiality obligations, or (e) is at any time lawfully
developed by the receiving party completely independently of any such disclosure
or disclosures from the disclosing party.
     8.B(3) In addition, neither party shall be liable for the disclosure of any
proprietary information which it receives under this Agreement, the SES-LA
Agreement or the EchoStar Corporation SSA pursuant to judicial action or decree,
or pursuant to any requirement of any Governmental Entity or any agency or
department thereof, having jurisdiction over such party, provided that in the
reasonable opinion of counsel for such party such disclosure is required, and
provided further that such party shall have given the other party notice, to the
extent reasonably practicable, prior to such disclosure.
     8.B(4) Customer and EchoStar 77 agree to negotiate in good faith, and
EchoStar 77 shall cause SES-LA and EchoStar Corporation to negotiate in good
faith, a five-party non-disclosure agreement with Vendor for information to be
disclosed related to this Agreement and that certain Satellite Service Agreement
for QuetzSat-1 between EchoStar 77 and EchoStar Corporation dated 24 November
2008 (the “EchoStar Corporation SSA”).
8.C. Survival. The provisions of this Article 8 are in addition to, and not in
lieu of, any agreements of the parties regarding confidentiality executed by the
parties on or before the date hereof and shall survive expiration or termination
of this Agreement indefinitely.
ARTICLE 9. TERMINATION
     9.A. Termination for Default.
     ***
9.F. Expiration of Agreement/ Survival.
     9.F(1) ***
     9.F(2) Neither party shall have any further rights, obligations or
liability to the other under this Agreement in the event of the termination or
expiration of this Agreement, except for any rights, obligations or liability
(a) arising prior to such termination or expiration, (b) expressly arising upon
or as a result of such termination or expiration, (c) expressly described in
this Agreement as surviving such expiration or termination, (d) that logically
would be expected to survive termination or expiration, or (e) arising as a
result of or in connection with the representations, warranties and covenants in
Article 3.
***
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

12



--------------------------------------------------------------------------------



 



ARTICLE 10. GENERAL PROVISIONS
10.A. Force Majeure. If a Force Majeure Event under this Agreement has occurred
and is continuing, then the performance obligations of the party directly
affected by such Force Majeure Event under this Agreement shall be tolled for
the duration of such Force Majeure Event and such party shall not be liable to
the other by reason of any delay or failure in performance of this Agreement
which arises out of such Force Majeure Event, provided that the party directly
affected by such Force Majeure Event shall promptly take and continue to take
all reasonable actions to abate such Force Majeure Event as soon as possible.
*** If Service is unavailable as a result of a Force Majeure Event affecting the
Satellite, then Customer’s obligation to pay the MRCs shall be suspended during
such period Service is unavailable and shall resume upon the Service becoming
available.
10.B. No Implied License. Except to the extent that the Satellite and associated
equipment are used for the Intended Purpose (or as otherwise set forth to the
contrary in this Agreement), the provision of services or the conveying of any
information under this Agreement shall not convey any license by implication,
estoppel or otherwise, under any patents or other intellectual property rights
of Customer or EchoStar 77, and their Affiliates, contractors and vendors.
10.C. Intended Third Party Beneficiaries; No Third-Party Rights; No Fiduciary
Relationship. *** this Agreement does not, is not intended to, and shall not be
deemed or construed by the parties or by any third party to confer any
enforceable rights or remedies on, or create any obligations or interests in,
any person other than the signatories to this Agreement; or to create the
relationship of principal and agent, partnership or joint venture or any other
fiduciary relationship or association among the signatories to this Agreement.
10.D. No Waiver; Remedies Cumulative. No waiver, alteration, or modification of
any of the terms of this Agreement shall be binding unless in writing and signed
by all parties. All remedies and rights hereunder and those available at law or
in equity shall be cumulative and the exercise by a party of any such right or
remedy shall not preclude the exercise of any other right or remedy available
under this Agreement, at law or in equity.
10.E. Costs and Legal Fees. In any action brought with respect to this Agreement
by one party hereto against the other party hereto, in addition to any other
money damages awarded by a court of competent jurisdiction, the prevailing party
shall be entitled to recover from the other party its reasonable costs,
including reasonable legal fees, in successfully bringing or defending against
such action.
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

13



--------------------------------------------------------------------------------



 



10.F. Governing Law and Exclusive Jurisdiction.
     10.F(1) Each party hereby irrevocably and unconditionally agrees that the
relationship between the parties, including without limitation all disputes,
controversies or claims, whether arising in contract, tort, or under statute,
shall be governed by and construed in accordance with the laws of the ***,
applicable to contracts to be made and performed entirely within *** without
giving any effect to its conflict of law provisions.
     10.F(2) Each party hereby irrevocably and unconditionally (a) agrees that
any suit, action or proceeding with respect to this Agreement shall be
instituted only in the trial court of *** as such party may elect in its sole
and absolute discretion (for any reason or no reason), (b) consents and submits,
for itself and its property, to the jurisdiction of such courts for the purpose
of any such suit, action or proceeding instituted against it by any other, and
(c) agrees that a final judgment in any such suit, action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
     10.F(3) Each party hereby irrevocably and unconditionally agrees that
service of all writs, process and summonses in any suit, action or proceeding
pursuant to Subsection 10.F(2) may be effected by the mailing of copies thereof
by registered or certified mail, postage prepaid, to such party at its address
for notices pursuant to Section 1.D, such service to become effective thirty
(30) days after such mailing, provided that nothing contained in this Subsection
10.F(3) shall affect the right of any party to serve process in any other manner
permitted by law.
     10.F(4) Each party hereby irrevocably and unconditionally (a) waives any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement brought in any
court specified in clause (a) of Subsection 10.F(2), (b) waives any claim that
any such suit, action or proceeding brought in any such court has been brought
in an inconvenient forum, and (c) agrees not to plead or claim either of the
foregoing.
     10.F(5) The provisions of this Section 10.F shall survive expiration or
termination of this Agreement indefinitely.
10.G. ***
10.H. Headings; Severability; Customer Purchase Orders. All titles and headings
in this Agreement are for reference purposes only; they shall not affect the
meaning or construction of the terms of this Agreement. If any part or parts of
this Agreement are held to be invalid, the remaining parts of the Agreement
shall continue to be valid and enforceable. Customer agrees that any purchase
order or other similar document that Customer may issue in connection with this
Agreement shall be for Customer’s internal purposes only and, therefore, even if
acknowledged by EchoStar 77, shall not in any way add to,
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

14



--------------------------------------------------------------------------------



 



subtract from, or in any way modify the terms and conditions of this Agreement.
10.I. Assignment and Other Third Party Use.
***
10.J. Inter-Party Waiver. Customer, on behalf of itself and its officers,
employees, Affiliates, agents, insurers, owners and customers, agrees to accept
the inter-party waiver and related indemnity provisions required by the
applicable Launch Service Agreement for a launch, modified so as to apply to
Customer and LSA Vendor. EchoStar 77 likewise, on behalf of itself and its
officers, employees, Affiliates, agents, insurers, owners and customers, agrees
to accept the inter-party waiver and related indemnity provisions required by
the applicable Launch Service Agreement for a launch, modified so as to apply to
EchoStar 77 and LSA Vendor. In no event shall such inter-party waiver and
related indemnity provisions have any effect on the rights, obligations and
liabilities of and between Customer and EchoStar 77 under this Agreement.
10.K. Publicity. Neither party shall in any way or in any form publicize or
advertise in any manner this Agreement or the Services to be provided pursuant
to this Agreement without the express written approval (which shall not be
unreasonably withheld, conditioned or delayed) of the other party and SES-LA,
obtained in advance, for each item of advertising or publicity. The foregoing
prohibition shall include but not be limited to news releases, letters,
correspondence, literature, promotional materials or displays of any nature or
form (for clarification purposes, the foregoing shall not apply to the marketing
of the Service by Customer to prospective third-party customers). Each request
for approval hereunder shall be submitted in writing to the representative
designated in writing; and approval, in each instance, shall be effective only
if in writing and signed by said representative. Nothing herein shall prevent
either party from providing SCT, COFETEL, the FCC, or any other Governmental
Entity, information concerning this Agreement as required by law or in response
to a request for information by such Governmental Entity, provided that the
party providing such information shall have given the other party and SES-LA
notice, to the extent reasonably practicable, prior to such disclosure.
Notwithstanding the foregoing, either party may refer to the fact that EchoStar
77 is providing the Service to Customer without the other party’s prior approval
so long as such statements are limited to a statement of such fact and are not
an endorsement (positive or negative) of any product or service.
10.L. ITAR/EAR. Information exchanged under this Agreement may be subject to
U.S. export control laws and regulations, such as the ITAR and the EAR. The
parties agree that information subject to the export control laws and
regulations shall not be disclosed or transferred to a third party without first
obtaining written approval from the disclosing party and complying with all
applicable U.S. export control laws and regulations.
10.M. Currency. All monetary amounts in this Agreement are expressed in U.S.
dollars and shall be paid in U.S. dollars.
10.N. Documents. Subject to compliance with applicable legal requirements of
Mexico and the United States (e.g., ITAR and EAR), each party agrees to provide
information and to execute, and if necessary to file with the appropriate
Governmental Entities and international organizations, such documents as the
other party shall reasonably request in order to carry out the purposes of this
Agreement.
10.O. [Reserved]
10.P. Entire Agreement. This Agreement contains the entire and exclusive
understanding of the parties with respect to the subject matters hereof and,
except (1) as expressly set forth to the contrary in Section 8.C, and (2) for
the SES-LA Agreement; and (3) *** supersedes all prior negotiations and
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

15



--------------------------------------------------------------------------------



 



agreements between the parties with respect thereto. To the extent that any
Attachment may be inconsistent with the text of the Agreement, the text of the
Agreement shall control.
10.Q. ***
10.R. Board Approval. This Agreement is subject to approval by the Boards of
Directors, member(s) or manager(s), as applicable, of EchoStar 77, *** and
Customer, and the approval of the Boards of Directors, member(s) or manager(s),
as applicable, for the relevant parties to the other agreements (e.g., the
Security-Related Agreements) to be executed and delivered concurrent with the
execution and delivery of this Agreement.
ARTICLE 11. DEFINITIONS
     As used in this Agreement:

A.   ***   D.   “77° W.L. Agreement” means the Agreement Regarding 77° W.L. BSS
Frequencies among SES-LA (formerly known as SES GLOBAL Latin America, S.A.), ***
DISH Network L.L.C. (formerly known as EchoStar Satellite L.L.C.), *** dated 17
November 2004. (The rights and obligations of DISH Network L.L.C. were assigned
to EchoStar Corporation in connection with the recent spin-off of certain
businesses and assets of DISH Network Corporation and its Affiliates.)   E.  
***   F.   “77° W.L. License” shall have the meaning specified in Subsection
2.G(1).   G.   ***   J.   “Affiliate” means, with respect to a party, any person
or entity (1) more than fifty percent (50%) of the capital securities of which
on an as-converted basis are owned by, or (2) directly or indirectly
controlling, controlled by, or under common control with, such party at the time
when the determination of affiliation is being made. For purposes of this
definition, the term “control” (including the correlative meanings of the terms
“controlled by” and “under common control with”), as used with respect to a
person or entity, shall mean the possession, directly or indirectly, of the
power to (a) direct or cause the direction of management policies of such person
or entity, whether through the ownership of voting securities or by contract or
otherwise, or (b) select a majority of the Board of Directors of such person or
entity.   K.   “Agreement” shall have the meaning specified in Section 1.A.   L.
  “Alternate Capacity” shall have the meaning specified in Subsection 2.G(8).  
M.   “Alternate Orbital Location” shall have the meaning specified in Subsection
2.G(10).   N.   “Amendment #1 to the 77° W.L. Agreement” means Amendment #1 to
Agreement Regarding 77° W.L. BSS Frequencies effective as of 24 November 2008
between EchoStar, Customer, *** SES-LA ***

 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

16



--------------------------------------------------------------------------------



 



O.   “Authorization” means any authorization, order, permit, approval,
forbearance decision, grant, license, consent, right, franchise, privilege or
certificate of any Governmental Entity of competent jurisdiction, whether or not
having the force of law.   P.   ***   Q.   “BSS” means the
Broadcasting-Satellite Service, as defined by the Radio Regulations of the ITU.
  R.   “Business Day” means Monday through Friday, 8:30 a.m. to 5:00 p.m. (local
time in New York, New York USA) exclusive of banking holidays observed in New
York, New York USA. S. “Capacity Obligation” shall have the meaning specified in
Subsection 2.G(8).   T.   “COFECO” means Mexico’s Comisión Federal de
Competencia and any successor agency thereto.   U.   “COFETEL” means Mexico’s
Comisión Federal de Telecomunicaciones and any successor agency thereto.   V.  
“Communications Act” means the Communications Act of 1934 (United States), as
amended.   W.   “Concession” shall have the meaning specified in Subsection
2.G(3).   X.   “Construction Contract” shall have the meaning specified in
Subsection 1.B(2).   Y.   “Continuation Payments” shall have the meaning
specified in Section 9.G.   Z.   ***   AA.   “Customer” shall have the meaning
specified in the preamble paragraph.   BB.   ***   CC.   “Customer’s Designees”
shall have the meaning specified in Subsection 4.B(2).   DD.   “DISH Network
L.L.C.” means DISH Network L.L.C., formerly known as EchoStar Satellite L.L.C.,
a limited liability company formed under the laws of Colorado.   EE.   ***   FF.
  “DISH Transponder” means a Transponder on the DISH Payload.   GG.   “EAR”
means the United States Export Administration Act and Export Administration
Regulations, as amended.   HH.   ***   II.   “EchoStar 77” shall have the
meaning specified in the preamble paragraph.   JJ.   ***

 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

17



--------------------------------------------------------------------------------



 



KK.   ***   LL.   “EchoStar Corporation” means EchoStar Corporation, a
corporation formed under the laws of Nevada   MM.   *** PP.   “Effective Date”
shall have the meaning specified in the preamble paragraph.   QQ.  
“End-of-Life” means the date on which, in SES-LA’s reasonable judgment, the
Satellite should be taken out of service because of insufficient fuel, which for
clarification purposes shall include an allowance for sufficient fuel to
de-orbit the Satellite.   RR.   ***   UU.   “FCC” means the United States
Federal Communications Commission and any successor agency thereto.   VV.   “FCC
Approvals” shall have the meaning specified in Subsection 2.G(2).   WW.   ***  
XX.   “Force Majeure Event” means ***   YY.   “Governmental Entity” means any
(1) multinational, federal, provincial, state, municipal, local or other
government, governmental or public department, central bank, court, commission,
board, bureau, agency or instrumentality, domestic or foreign, (2) subdivision,
agent, commission, board, or authority of any of the foregoing, or
(3) quasi-governmental or private body validly exercising any regulatory,
expropriation or taxing authority under or for the account of any of the
foregoing, in each case in the proper exercise of its governmental authority.  
ZZ.   ***   AAA.   “In-Service” means that the Satellite (or a Replacement
Satellite or a Successor Satellite, as applicable) is deployed at the Orbital
Location, and, following SES-LA testing and verification of the entire Satellite
***   BBB.   “In-Service Date” means the date on which the Satellite (or a
Replacement Satellite or Successor Satellite, as applicable) is In-Service.

 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

18



--------------------------------------------------------------------------------



 



CCC.   “Initial Term” shall have the meaning specified in Section 1.C.   DDD.  
***   EEE.   “Intended Purpose” means the use of the 77° W.L. Frequencies
utilized by the DISH Payload, subject to Subsection 2.G(8), ***   FFF.  
“Interim Agreement” means the Satellite Relocation and Use Agreement for the 77°
W.L. Orbital Location among SES-LA (formerly known as SES GLOBAL Latin America,
S.A.), *** DISH Network L.L.C. (formerly known as EchoStar Satellite L.L.C.) and
*** dated 13 May 2005. (The rights and obligations of DISH Network L.L.C. under
such agreement were assigned to EchoStar Corporation in connection with the
recent spin-off of certain businesses and assets of DISH Network Corporation and
its Affiliates.)   GGG.   “Interim Satellite” shall have the meaning specified
in Subsection 2.H(5).   HHH.   “Invoice Date” shall have the meaning specified
in Subsection 2.G(11).   III.   ***   LLL.   “ITAR” means the United States Arms
Export Control Act and International Traffic in Arms Regulations, as amended.  
MMM.   “ITU” means the International Telecommunication Union.   NNN.   “ITU
Region 2 Plan for BSS” means the ITU Region 2 Plan for BSS and Feeder Link
Assignments, as contained in Appendices 30/30A of the Radio Regulations.   OOO.
  “Launch Service Agreement” means the agreement executed between SES-LA and LSA
Vendor for the launch of the Satellite.   PPP.   ***   SSS.   “LSA Vendor” means
the launch service provider selected by SES-LA in accordance with and subject to
the terms and conditions of the SES-LA Agreement.   TTT.   ***   UUU.   “MRC”
shall have the meaning specified in Subsection 2.B(1).   VVV.   ***   WWW.  
“Non-US Interim Satellite License” shall have the meaning specified in clause
(a) of Subsection 2.H(5).   XXX.   “Operational Arrangement” shall have the
meaning specified in clause (a) of Subsection 2.G(4).   YYY.   “Option Payment”
shall have the meaning specified in Subsection 2.A(1) of the SES-LA Agreement.

 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

19



--------------------------------------------------------------------------------



 



ZZZ.   “Orbital Location” shall have the meaning specified in Section 1.A.  
AAAA.   “Partial Loss” means any failure of a Transponder to operate in
accordance with the Technical Performance Specifications that does not result in
a Satellite Failure.   BBBB.   ***   CCCC.   “Pre-Launch Expected Life” means
the length of time from the expected In-Service Date to the predicted
End-of-Life of the QuetzSat-1 Satellite, as determined immediately prior to
launch using ***   DDDD.   “Prime Rate” means the “prime rate” of interest as
shown in the Money and Investing Section of the Wall Street Journal as of the
applicable date.   EEEE.   ***   IIII.   “QuetzSat” means QuetzSat, S. de R.L.
de C.V.   JJJJ.   “QuetzSat-1 Satellite” shall have the meaning specified in
Section 1.A.   KKKK.   “Regulatory Provisions” means all applicable requirements
of the Communications Act and the published policies, rules, decisions, and
regulations of the FCC, in each case as amended from time to time.   LLLL.   ***
  MMMM.   “RFP” means a request for proposal.   NNNN.   “Satellite” means the
QuetzSat-1 Satellite, ***   OOOO.   “Satellite Investment” shall have the
meaning specified in Section 11.UUUU of the SES-LA Agreement.   PPPP.   “SCT”
means Mexico’s Secretaría de Comunicaciones y Transportes and any successor
agency thereto.   QQQQ.   [Reserved].   RRRR.   [Reserved].   SSSS.   “Service”
means the use of the DISH Payload for the Intended Purpose, subject to the terms
and conditions of Subsection 2.G(8) regarding the Capacity Obligation.   TTTT.  
“Service Term” shall have the meaning specified in Section 1.C.   UUUU.  
“SES-LA” means SES Latin America S.A.   VVVV.   ***   WWWW.   “SES-LA Agreement”
means the Satellite Service Agreement for QuetzSat-1 between SES-LA ***, and
EchoStar 77 on the other hand, dated 24 November 2008.

 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

20



--------------------------------------------------------------------------------



 



XXXX.   ***   ZZZZ.   “Taxes” means taxes (including duties, fees or charges in
the nature of taxes) levied by Governmental Entities ***   AAAAA.   “Technical
Performance Specifications” means the technical performance criteria for the
Service on the QuetzSat-1 Satellite.   BBBBB.   “Technical Representative” means
SES Engineering (US), Inc.   CCCCC.   ***   DDDDD.   “Termination for Default”
shall have the meaning specified in Section 9.A.   EEEEE.   “Termination for
Delay” shall have the meaning specified in Subsection 9.C(1).   FFFFF.  
“Termination Value” shall have the meanings specified in Section 9.E.   GGGGG.  
“Transponder” means a discrete communication path by which a signal is
transmitted using the Satellite.   HHHHH.   “TT&C” means telemetry, tracking and
control.   IIIII.   “TT&C Costs” shall have the meaning specified in Subsection
2.B(5).   JJJJJ.   “TWTA” means a traveling wave tube amplifier.   KKKKK.  
“Unanimous Instructions” means instruction(s) set forth in a written agreement
between all persons or entities receiving (or with written agreements to
receive) service from EchoStar 77 comprising the entirety of the DISH Payload
and the *** (excluding the capacity being used, if any, to satisfy the Capacity
Obligation).   LLLLL.   “User’s Guide” shall have the meaning specified in
Subsection 4.B(1).   MMMMM.   “US Interim Satellite License” shall have the
meaning specified in clause (b) of Subsection 2.H(5).   NNNNN.   ***   OOOOO.  
“Vendor” means the satellite manufacturer selected by SES-LA in accordance with
and subject to the terms and conditions of the SES-LA Agreement.

 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

21



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this agreement as of the Effective Date.

     
ECHOSTAR 77 CORPORATION
  DISH NETWORK L.L.C.
 
   
By:
  By:
 
 
 
(Signature)
  (Signature)
 
   
Name:
  Name:
 
 
 
(Typed or Printed Name)
  (Typed or Printed Name)
 
   
Title:
  Title:
 
 
 
 
   
 
  ***

 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

22